Citation Nr: 0617503	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  05-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 
2004, for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June to October 1971.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran was granted non-service connected pension 
benefits on the basis of a back disorder by decision dated in 
April 1993.

2.  In May 2004, the RO granted service-connection for a low 
back disability.  

3.  Also in May 2004, the veteran filed a claim for service-
connection for a psychiatric disorder.

4.  In August 2004, the RO granted the veteran's psychiatric 
claim effective the date of the claim (May 28, 2004), and 
granted a TDIU based on the same effective date.  

5.  The evidence does not show an intent to file a claim for 
TDIU prior to May 2004.

6.  In correspondence dated in June 2005, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 28, 2004, 
for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier than May 28, 
2004, for the Grant of a TDIU

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2005).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2005) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

In this case, the evidence does not support the veteran's 
request for an earlier effective date under the provisions of 
38 C.F.R. § 3.400 as there is no legal exception or authority 
that applies to this claim.  Specifically, there is no 
correspondence in the claims file from the veteran indicating 
an intent to file a claim for a TDIU prior to May 2004.  

Rather, the RO granted a TDIU in light of a 50 percent grant 
for a psychiatric disorder, in addition to the already 
service-connected back disability at 40 percent, combining 
for an evaluation of 70 percent, together with the evidence 
showing that the veteran was unemployed.  

The addition of a 50 percent disability for a psychiatric 
disorder, and an already-existing 40 percent rating for a 
service-connected low back disability was sufficient to bring 
the combined rating to 70 percent or more, qualifying for a 
TDIU under the provisions of 38 C.F.R. § 4.16(a).  The 
effective date of May 28, 2004, was appropriate because it 
was the date the veteran filed the claim for additional 
compensation benefits, ultimately leading to the grant of a 
TDIU.  

The veteran argues that he had been receiving pension 
benefits based on a low back disorder for many years.  He 
contends, in essence, that when the low back disorder was 
ultimately determined to be service-connected, the same 
effective date of his pension should be assigned.  

A review of the claims file shows that he was granted pension 
benefits in April 1993 and made effective to September 1992.  
However, while a low back disorder was noted as nonservice-
connected and rated at 20 percent disabling, the veteran's 
primary pension disabilities were reported as obstructive 
sleep apnea at 60 percent and syncopal episodes secondary to 
sinus problems, also rated at 60 percent.  Therefore, the 
evidence shows that the veteran was not, in fact, awarded 
pension primarily on the basis of a low back disorder.

As the evidence does not show an intent to file a claim for 
TDIU until the veteran filed a claim for additional benefits 
in May 2004, the claim for an earlier effective date is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2004.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The December 2004 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In addition, by virtue of the rating decision on appeal, and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the March 2005 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  

In this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim.  He has produced 
no evidence and none is contained in the claims file 
reflecting an intent to file a claim until May 2004.  
Furthermore, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of an initial grant of benefits, a medical 
opinion or the findings of a medical examination are not 
germane to the issue.  The available evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.



II.  Entitlement to Service Connection for Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

In correspondence dated in June 2005, the veteran indicated 
his intent to withdraw the claim of entitlement to service 
connection for diabetes mellitus.  Specifically, he wrote "I 
request that you withdraw the diabetes issue and please rate 
the earlier effective date . . . ."  In the facsimile 
transmittal sheet from the veteran's service representative, 
it was also indicated that the veteran wanted to "withdraw 
diabetes."  

As the veteran has withdrawn the appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The claim of entitlement to an effective date earlier than 
May 28, 2004, for the grant of a TDIU is denied.

The claim of entitlement to service connection for diabetes 
mellitus is dismissed without prejudice. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


